           Case 1:20-cv-02102-VEC Document 44 Filed 09/11/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 09/11/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MSP RECOVERY CLAIMS, SERIES LLC, A                             :
 DELAWARE ENTITY,                                               :
                                                                :
                                              Plaintiff,        :
                                                                : 20-cv-2102 (VEC)
                            -against-                           :
                                                                :      ORDER
 AIG PROPERTY CASUALTY COMPANY, A                               :
 NEW YORK FOR-PROFIT CORPORATION,                               :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties appeared for an initial pre-trial conference on Friday, September

11, 2020;

       IT IS HEREBY ORDERED, for reasons stated at the conference, that discovery is stayed

until the Defendant’s Motion to Dismiss is resolved. The Court reminds Plaintiff that it has until

September 22, 2020 to submit its reply. See Dkt. 25.



SO ORDERED.
                                                         ________________________
Date: September 11, 2020                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge
